DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 55-73 are pending, of which claims 55, 69, 70, and 72 are independent.


Terminal Disclaimer
Terminal Disclaimer filed 4/18/2022 against US Patent No. 10,515,157 is noted and approved on 4/18/2022.


Response to Arguments
The rejections of the Non-Final office action mailed 9/7/2021 have been overcome by the applicant's persuasive arguments, amendments and the Examiner's amendment (see below).
Claims 55-73 are allowed.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark L. Maki on 5/11/2022.
The application has been amended as follows: 
73. (Currently Amended) The non-transitory computer readable medium as claimed in Claim 72 additionally comprising specifying a blank outline; specifying the sheet metal material; specifying the thickness of the material; specifying the lubrication properties; specifying retaining devices which devices are selected from a draw bead, or a spacer, and/or by specifying tool movements.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 55-73 are considered allowable because when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations recited in the independent claims, specifically:
Claim 55 “establishing a plurality of at least two elevation curve (EC) lines to establish at least a first EC line and a distal EC line, wherein said first EC line is related to, or fully or partially established on said component design, and said distal EC line is fully or partially separated from said first EC line so as to establish a space between said first and said distal EC lines; and filling the space between said first and distal EC lines so as to define said addendum having an addendum geometry designed to permit formation of said component geometry during manufacturing of said component; wherein design of said addendum is controlled by establishing continuity conditions at any or all EC lines, and interconnection of the spaces between any or all EC lines is accomplished using a surface based or mesh based parameterized filling technique”;
Claim 69 “establishing a plurality of at least two elevation curve (EC) lines to establish at least a first EC line and a distal EC line, wherein said first EC line is related to, or fully or partially established on said component design, and said distal EC line is fully or partially separated from said first EC line so as to establish a space between said first and said distal EC lines; and filling the space between said first and distal EC lines so as to define said addendum having an addendum geometry designed to permit formation of said component geometry during manufacturing of said component; wherein design of said addendum is controlled by establishing continuity conditions at any or all EC lines, and interconnection of the spaces between any or all EC lines is accomplished using a surface based or mesh based parameterized filling technique, and wherein said distal EC line, or any additional EC lines, is established from said first EC line or another EC line… and continuity conditions at said distal EC line on said binder, are inherited from said binder, and wherein said surfaces or meshes have C2 continuity at said first and said distal EC lines”;
Claim 70 “establishing a plurality of at least two elevation curve (EC) lines to establish at least a first EC line and a distal EC line, wherein said first EC line is related to, or fully or partially established on said component design, and said distal EC line is fully or partially separated from said first EC line so as to establish a space between said first and said distal EC lines; and filling the space between said first and distal EC lines so as to define said addendum having an addendum geometry designed to permit formation of said component geometry during manufacturing of said component; wherein design of said addendum is controlled by establishing continuity conditions at any or all EC lines, and interconnection of the spaces between any or all EC lines is accomplished using a surface based or mesh based parameterized filling technique… projecting an angled projection from said first EC line, at an angle α, which is between 0.5 and 10 degrees, so as to create a first approximation of said distal EC line, separated from said first EC line”;
Claim 72 “establishing a plurality of at least two elevation curve (EC) lines to establish at least a first EC line and a distal EC line, wherein said first EC line is related to, or fully or partially established on said component design, and said distal EC line is fully or partially separated from said first EC line so as to establish a space between said first and said distal EC lines; and filling the space between said first and distal EC lines so as to define said addendum having an addendum geometry designed to permit formation of said predefined component geometry during manufacturing of said sheet metal component; wherein design of said addendum is controlled by establishing continuity conditions at any or all EC lines, and interconnection of the spaces between any or all EC lines is accomplished using a surface based or mesh based parameterized filling technique… representing any of said first EC line, or subsequently any other EC line in a tessellated form as a 3D polyline; at each boundary point on the 3D polyline, establishing a normal vector and a tangent vector” in combination with the remaining elements and features of the claimed invention.
These claims therefore distinguish over the art of record for these reasons in combination with the remaining elements and features of the claimed invention. Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148